Citation Nr: 1403162	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-32 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation greater than 50 percent for PTSD prior to July 3, 2013.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

A videoconference hearing was held before the undersigned in December 2012.  

In April 2013, the Board denied entitlement to presumptive service connection for hypertension due to Agent Orange exposure and denied entitlement to an initial compensable evaluation for malaria.  The Board remanded the issues of entitlement to service connection for bilateral hearing loss, tinnitus, hypertension (to include as secondary to PTSD); entitlement to an initial evaluation greater than 50 percent for PTSD; and entitlement to TDIU.  

In July 2013, the RO granted service connection for tinnitus and bilateral hearing loss.  The appeal as to these issues has been resolved and they are no longer for consideration.  The RO also increased the evaluation for PTSD to 100 percent from July 3, 2013; thus, the issue for that time period is also no longer on appeal. 

The VBMS and Virtual VA eFolders have been reviewed. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Service connection for Hypertension

The July 2013 VA hypertension examination and opinion should be returned for addendum.  Specifically, the examiner did not discuss the National Academy of Sciences (NAS) report or the December 2012 VA physician opinion as requested in the April 2013 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Evaluation for PTSD prior to July 3, 2013

In July 2013, the RO increased the evaluation for PTSD to 100 percent from July 3, 2013 and stated that this was the highest schedular evaluation allowed under the law.  On review, the 100 percent evaluation was not granted from the date of the claim for increase.  Thus, it does not resolve the issue as to that portion of the appeal period prior to July 3, 2013.  See AB v. Brown, 6 Vet. App. 35 (1993).  This issue remains for consideration and must be addressed.

TDIU

In the July 2013 supplemental statement of the case, the RO stated that because a permanent 100 percent evaluation was awarded for PTSD, the TDIU issue was moot.  The Board disagrees and finds that the issue remains for consideration, throughout the time period on appeal.  See Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008).  The Board further notes that this issue is inextricably intertwined with the PTSD rating issue remanded herein.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Return the July 2013 VA hypertension examination for addendum.  The claims folder and all electronic records must be available for review.  If the July 2013 examiner is unavailable, the requested opinion should be obtained from a similarly qualified VA examiner.  

The examiner is requested to again consider whether there is any relationship between currently diagnosed hypertension and service or service-connected disability.   

In determining whether the Veteran's hypertension is at least as likely as not (50 percent or greater probability) caused or aggravated by military service, to include Agent Orange exposure, the examiner must address the NAS report.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  

In determining whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD caused or aggravated his hypertension, the examiner must comment upon the December 2012 VA physician opinion.  If the examiner finds that the hypertension is aggravated by PTSD, the examiner must assess the baseline level of severity of hypertension based on the evidence of record and the current level of severity.  

A complete explanation must be offered for any opinion provided.  

2.  After completing the above action, and any other necessary development, readjudicate the appeal issues: (a) entitlement to service connection for hypertension, to include as secondary to service-connected PTSD; (b) entitlement to an initial evaluation greater than 50 percent for PTSD for the period prior to July 3, 2013; and (c) entitlement to TDIU for the entire appeal period.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


